997 So. 2d 400 (2008)
HEALTH CARE AND RETIREMENT CORPORATION OF AMERICA, INC., et al., Petitioners,
v.
Peggy BRADLEY, etc., Respondent.
No. SC07-1849.
Supreme Court of Florida.
December 11, 2008.
Sylvia H. Walbolt and Henry G. Gyden of Carlton Fields, P.A., Tampa, FL, Barry A. Postman and Lee M. Cohen of Cole, Scott, and Kissane, P.A., West Palm Beach, FL, for Petitioners.
Lynn G. Waxman of Lynn G. Waxman, P.A., West Palm Beach, FL, and Daniel G. Williams of Gordon and Doner, P.A., Palm Beach Gardens, FL, for Respondent.
PER CURIAM.
We originally accepted jurisdiction to review the decision of the Fourth District Court of Appeal in Health Care & Retirement Corp. of America v. Bradley, 961 So. 2d 1071 (Fla. 4th DCA 2007), on the ground that it expressly and directly conflicts with the decision of the Third District Court of Appeal in Tuazon v. Royal Caribbean Cruises, Ltd., 641 So. 2d 417 (Fla. 3d DCA 1994), on a question of law. See art. V, § 3(b)(3), Fla. Const. After further consideration, we have determined that jurisdiction was improvidently granted. Accordingly, we hereby discharge jurisdiction and dismiss review.
It is so ordered.
QUINCE, C.J., and PARIENTE, LEWIS, CANADY, and POLSTON, JJ., concur.
WELLS and ANSTEAD, JJ., dissent.